Citation Nr: 1412267	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes.

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

4.  Whether the severance of service connection for peripheral neuropathy of the upper extremities was proper.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for type II diabetes mellitus with a rating of 20 percent, effective January 27, 2010, and denied claims for service connection for peripheral neuropathy of the right lower extremity and hypertension.

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision. 

The issues of service connection for hypertension to include as secondary to type II diabetes, and peripheral neuropathy of the lower extremities to include as secondary to type II diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of oral hypoglycemic agents, but has not required restriction of activities.
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2010, prior to the July 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A letter dated in February 2013 also provided notice as to the evidence necessary for an increased evaluation.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records are in the claims folder, and the Veteran was provided with VA examinations.  These examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Claim for Higher Rating for Diabetes Mellitus 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for type II diabetes mellitus, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

The Veteran's diabetes mellitus is currently rated a 20 percent disability rating under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2013). 

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

The Veteran was afforded a VA examination in February 2010.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 2006.  The Veteran was stable since onset, and took oral medication, specifically Metformin.  The Veteran did not have a history of episodes of hypoglycemic reactions or ketoacidosis, or being instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  His neurological examination was normal, and there was no evidence of congestive heart failure or pulmonary hypertension.  His skin examination did not reveal diabetic skin abnormalities.  His extremity examination was normal.  The examiner noted that the evidence did not show visual impairment, kidney disease, neurologic disease, amputation, or "other" diabetic conditions.  However, he found cardiovascular disease to be a potential complication.  He elaborated that hypertension was not a complication of diabetes, as its diagnosis and treatment began in the 1990s, ten years prior to the diagnosis of diabetes.  

The Veteran was afforded another examination in March 2013.  The medical history noted that the Veteran's diabetes was managed by a restricted diet, and that he was prescribed oral hypoglycemic agent(s).  The Veteran did not require regulation of activities as part of medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month, and experienced no episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  He had not experienced progressive unintentional weight loss or strength attributable to diabetes.  The Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  The examiner found that the Veteran also did not have erectile dysfunction, cardiac conditions, hypertension (in the presence of diabetic renal disease), peripheral vascular disease, stroke, skin conditions, or eye conditions other than diabetic neuropathy that were at least as likely as not due to, or permanently aggravated by diabetes mellitus.  He also did not have scars.  No other pertinent physical findings, complications, conditions, signs and/or symptoms related to diabetes were noted.  

As noted above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).

The evidence of record further indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus and that he has been prescribed oral hypoglycemic agents. Thus, two out of the three requirements for a higher disability evaluation are met. 

However, there is no evidence of restriction of activity. Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The objective medical evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.  On the contrary, the VA examiner specifically noted that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The Veteran has not indicated in any statements to the contrary.  The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913.

The Board is aware that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered not only the medical evidence but also the competent lay evidence presented by the Veteran in the form of his statements provided to the Board, and to medical professionals and VA examiners.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for diabetes with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, while the Veteran requires a restricted diet and oral medication, he has not required hospitalization.   

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his diabetes renders him totally unemployable.  On the contrary, the March 2013 VA examiner noted that the Veteran's diabetes did not impact his ability to work.
Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II is denied.


REMAND

Severance of Service Connection 
for Peripheral Neuropathy of the Upper Extremities

In an August 2013 rating decision, the RO severed service connection for peripheral neuropathy of the upper extremities.  In an October 2013 statement, the Veteran expressed disagreement with this rating decision.  The Board construes this October 2013 document as a timely notice of disagreement (NOD) regarding the severance of service connection for peripheral neuropathy of the upper extremities.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Thus, the Board must remand this issue for issuance of an SOC.


Service connection for Peripheral Neuropathy of the Lower Extremities

The April 2012 statement of the case cites to evidence which is not associated with the claims file: specifically, an October 7, 2011 VA treatment record which indicates that the Veteran had been treated for radiculopathy of the lower extremities and a December 7, 2011 EMG of the lower extremities.  On remand, the RO/AMC should take appropriate efforts to associate these records with the claims file.  

Service connection for Hypertension

The Veteran contends that his hypertension is directly related to his military service, specifically his Agent Orange exposure, or is secondary to his service-connected diabetes.  The Board notes that the VA has conceded that the Veteran has been exposed to herbicides.  

The Veteran has a current diagnosis of hypertension.  He was afforded a VA examination in February 2010 for hypertension and diabetes.  The examiner noted that cardiovascular disease, specifically the Veteran's diagnosis of hypertension, was one potential complication of diabetes.  He stated that hypertension was not a complication of diabetes and explained that hypertension was diagnosed in, and its treatment began in, the 1990s, which was 10 years prior to the diagnosis of diabetes.  He also opined that hypertension was not worsened or increased by the Veteran's diabetes.  

The examiner did not address whether the Veteran's hypertension was caused by or incurred in active service, including his Agent Orange exposure.  On remand, the examiner should offer opinions as to the relationship between the Veteran's hypertension and service, and the relationship between the Veteran's hypertension and his service-connected diabetes.


Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should issue a statement of the case to the Veteran on the issue of severance of service connection for peripheral neuropathy of the upper extremities.  He should be informed of the requirements to perfect an appeal with respect to this issue.  If, and only if, the Veteran perfects a timely appeal of this issue, the RO should recertify the issue to the Board for further appellate consideration.

2. With regard to the claim for peripheral neuropathy of the lower extremities, the RO/ AMC should ensure that all VA treatment records have been associated with the claims file, to include the October 7, 2011 VA treatment record which indicates that the Veteran had been treated for radiculopathy of the lower extremities, and the December 7, 2011 EMG of the lower extremities.  

3. Following the above development, the RO is free to perform any additional development deemed necessary as a result of any new records associated with the file.

4. With regard to the claim for hypertension, if and only if determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

After reviewing the record, the examiner should provide an opinion as to: 

(1)  whether it is at least as likely as not (50 percent probability) that the Veteran's current hypertension was caused by or incurred in active service, to include the in service event of Agent Orange exposure; and 

(2)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was either (a) caused by, or (b) aggravated beyond the natural progression of the disease, by the Veteran's service-connected diabetes.  If aggravation is found, he should provide a baseline of hypertension prior to the aggravation.  

A complete rationale for all opinions rendered must be provided.

5. The RO or AMC should thereafter readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


